437 F.2d 955
UNITED STATES of America, Plaintiff-Appellee,v.John Patrick George HASLAM III, Defendant-Appellant.
No. 25142.
United States Court of Appeals, Ninth Circuit.
Feb. 10, 1971.
ORDER ON REHEARING

1
Before MERRILL and KOELSCH, Circuit Judges, and TAYLOR, District Judge.1


2
Following argument on rehearing, and consideration by the court, the court adheres to the opinion heretofore filed August 31, 1970, 431 F.2d 362.



1
 Honorable Fred M. Taylor, Chief United States District Judge for the District of Idaho, sitting by designation